      Case 2:18-cv-00446 Document 47 Filed on 10/30/19 in TXSD Page 1 of 13
                                                                                                United States District Court
                                                                                                  Southern District of Texas

                                                                                                     ENTERED
                                                                                                   October 30, 2019
                               UNITED STATES DISTRICT COURT
                                                                                                  David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                  CORPUS CHRISTI DIVISION

VERONICA RAMIREZ,                                      §
                                                       §
          Plaintiff,                                   §
VS.                                                    § CIVIL ACTION NO. 2:18-CV-446
                                                       §
RIGOBERTO POMPA GARCIA, et al,                         §
                                                       §
          Defendants.                                  §

                             ORDER GRANTING
              UNITED STATES OF AMERICA’S MOTIONS TO DISMISS

         Plaintiff Veronica Ramirez (the decedent’s widow) filed this wrongful death

action on behalf of herself, the Estate of Martin Gomez Arrellano (the decedent), and

A.A.G. (the decedent’s minor son). D.E. 1-2, 14. Ramirez sued Juan Enrique Escobedo

Moreno (Escobedo), who filed a third-party claim against the United States, seeking

contribution. D.E. 42-1.1 Plaintiff Blanca Gomez Arellano (the decedent’s mother) filed

a separate wrongful death action against the United States on behalf of herself and the

decedent’s estate. D.E. 44. The cases have been consolidated in this action.

         Before the Court are the Government’s substantively identical motions to dismiss

(D.E. 7, 16, 22), challenging all of the claims raised against it by both sets of Plaintiffs

and the Third-Party Plaintiff. The Government argues that the Court lacks subject matter

jurisdiction to adjudicate the claims by virtue of its sovereign immunity. Plaintiffs




1
   Ramirez also sued Rigoberto Pompa Garcia, Gregorio Valdez, and Paccar, Inc. This Order is not directed to the
claims against those Defendants.
1 / 13
     Case 2:18-cv-00446 Document 47 Filed on 10/30/19 in TXSD Page 2 of 13



responded (D.E. 24, 29, 31) and the Government replied (D.E. 33, 34). For reasons set

forth, the motions to dismiss (D.E. 7, 16, 22) are GRANTED.

                                      DISCUSSION

         Martin Gomez Arellano (Gomez) died of asphyxiation while he was concealed

and trapped in an inner compartment of a Kenworth tractor sleeper berth. The tractor-

trailer had been detained and impounded at the Falfurrias, Texas checkpoint after Border

Patrol agents discovered Roberto Rico-Duran, an undocumented alien, hiding in the

closet of the same sleeper berth. The agents took Rico-Duran and the truck driver,

Escobedo, into custody, charging Escobedo with the crime of unlawful transportation of

an alien.

         Plaintiffs claim that the Border Patrol agents were required to open all

compartments and inventory them before impounding the vehicle. Doing so, they claim,

would have ensured that Gomez was discovered and removed from the compartment

before he died. According to the pleadings, the agents failed to conduct that inventory.

Alternatively, Plaintiffs allege in conclusive terms that the agents discovered Gomez, but

intentionally left him to die. Because of the nature of the features of the compartment,

Gomez could not open it from the inside and his body was discovered three days later

when its decomposition became apparent.

         Plaintiffs sued the United States (as the proper party encompassing the

Department of Homeland Security and the Customs and Border Protection Agency) for

negligence, assault and battery, false imprisonment, and intentional infliction of

emotional distress, alleging that the agents’ failure to discover Gomez, or their intentional
2 / 13
     Case 2:18-cv-00446 Document 47 Filed on 10/30/19 in TXSD Page 3 of 13



or reckless disregard for him, caused his death. D.E. 14, 42-1, 44. The United States

seeks dismissal of all claims against it on the basis of sovereign immunity, which defeats

jurisdiction.

   A. Standard of Review

         Absent a waiver of sovereign immunity, courts lack subject matter jurisdiction

over lawsuits against the United States. Lehman v. Nakshian, 453 U.S. 156, 161 (1981).

The burden of proof on a Rule 12(b)(1) motion challenging jurisdiction is on the party

asserting jurisdiction—Plaintiffs and the Third-Party Plaintiff here. Ramming v. U.S.,

281 F.3d 158, 161 (5th Cir. 2001). In examining a Rule 12(b)(1) motion, a court may

consider “(1) the complaint alone; (2) the complaint supplemented by the undisputed

facts evidenced in the record; or (3) the complaint supplemented by undisputed facts plus

the court’s resolution of disputed facts.” Willoughby v. United States ex. Rel. U.S. Dep’t

of the Army, 730 F.3d 476, 479 (5th Cir. 2013).

   B. FTCA Waiver

         To determine the Court’s jurisdiction, we look to see if Plaintiffs have shown that

the Government has waived its immunity with respect to the category of claims in which

the action falls.   Truman v. United States, 26 F.3d 592, 594 (5th Cir. 1994). Plaintiffs

bring state law tort claims under the Federal Tort Claims Act (FTCA), which waives the

government’s sovereign immunity for claims of

                personal injury or death caused by the negligent or wrongful
                act or omission of any Government employee while acting
                within the scope of his office or employment, under
                circumstances where the United States, if a private person,

3 / 13
     Case 2:18-cv-00446 Document 47 Filed on 10/30/19 in TXSD Page 4 of 13



               would be liable to the claimant in accordance with the law of
               the place where the act or omission occurred.

28 U.S.C. § 1346(b)(1). On its face, the FTCA waiver applies to defeat sovereign

immunity for the tort claims against the United States unless a separate statutory

exception applies.

   C. Customs-Duty Exception

         The Government argues that sovereign immunity still applies in this case because

the facts place the claims within an exception to the FTCA waiver that is alternately

referred to as the customs-duty or detention of property exception.        This exception

preserves sovereign immunity against “[a]ny claim arising in respect of . . . the detention

of any goods, merchandise, or other property by any officer of customs or excise or any

other law enforcement officer . . . .” 28 U.S.C. § 2680(c). The Supreme Court has held

that any claim “arising in respect of” means any claim “arising out of” the detention of

goods. Kosak v. United States, 465 U.S. 848, 854 (1984).

         Courts have recognized that the government has a legitimate interest in preventing

its agencies from becoming embroiled in complaints regarding injuries resulting from the

multiple bases that the government may have for detaining property. See generally,

Kosak, 465 U.S. at 859; Capozzoli v. Tracey, 663 F.2d 654, 657 (5th Cir. 1981). It is

undisputed that the Kenworth tractor is property that law enforcement officers detained

and that the claims arise in connection with the government’s assertion of custody over

that property. Thus sovereign immunity appears to apply to Plaintiffs’ claims by virtue

of the § 2680(c) customs-duty exception to the FTCA waiver.

4 / 13
     Case 2:18-cv-00446 Document 47 Filed on 10/30/19 in TXSD Page 5 of 13



         Nonetheless, Plaintiffs argue that the customs-duty exception does not apply here

because: (1) the claims involve the detention of a person rather than property; (2) the

claims the exception was intended to address are property claims, not personal injury and

death claims; (3) the detention of property referred to in the exception is for a temporary

hold as opposed to a seizure; (4) the customs-duty exception, itself, has an exception that

re-waives sovereign immunity in forfeiture scenarios; and (5) an additional waiver of

sovereign immunity for the intentional torts of law enforcement applies instead of the

customs-duty exception.

         These arguments must be evaluated in the context of the rule that “[s]tatutes

waiving sovereign immunity of the United States are to be construed strictly in favor of

the sovereign.” Jeanmarie v. United States, 242 F.3d 600, 604 (5th Cir. 2001) (quoting

McMahon v. United States, 342 U.S. 25, 27 (1951) (internal quotation marks omitted)).

Other courts have already addressed Plaintiffs’ contentions and have rejected them, based

on the plain language of the customs-duty exception, construed in favor of the

Government. As described below, precedent demonstrates that this Court is prevented

from exercising jurisdiction over Plaintiffs’ claims and they must be dismissed.

         1. Detention of Persons Rather Than Property

         Plaintiffs cite Rivera v. United States, 907 F. Supp. 1027 (W.D. Tex. 1995), to

argue that “§ 2680(c) . . . applies only to the detention of goods and merchandise, not

people.” This excerpt of the case is taken out of context and is misleading. The Fifth

Circuit, in Jeanmarie, discussed Rivera and noted that the lower court’s holding was that

an intentional tort claim arising “during an arrest following a search by a Customs agent
5 / 13
     Case 2:18-cv-00446 Document 47 Filed on 10/30/19 in TXSD Page 6 of 13



did not fall within § 2680(c) because such a tort was incident—not to a detention of

goods—but to the detention of a person after the search for and detention of goods was

completed.” Jeanmarie, 242 F.3d at 604 (emphasis in original).

          In contrast, personal injuries suffered while the property detention is ongoing are

within the broad scope of the customs-duty exception. Jeanmarie, 242 F.3d at 604;

Davila v. United States, 713 F.3d 248, 256 (5th Cir. 2013) (finding § 2680(c) did not

apply because the detention of goods had ceased before the alleged tortious conduct took

place).     Here, the Kenworth tractor had not been released and it remained in law

enforcement custody until after Gomez tragically succumbed to his environment.

          These cases show that according to the Fifth Circuit, the question is not a matter of

property versus person, but the timing question of whether the detention of goods had

ceased prior to the alleged personal injury. The Court is bound by precedent to hold that

any claim brought for Gomez’s personal injuries and death fall within the scope of

§ 2680(c) because the alleged injuries occurred, as a matter of law, during the detention

of goods by law enforcement personnel.

          2. Injury to Persons Rather Than Property

          Plaintiffs suggest that the purpose of § 2680(c) is to bar only claims for injury to

the property that has been detained. This argument runs counter to the decision in

Jeanmarie. There, the Fifth Circuit considered the plaintiff’s complaint that he had

walked away from his detained vehicle and was restrained, shoved, and sustained

multiple injuries from having his abdomen forced into a counter and being struck about

the face and neck. 242 F.3d at 601-02. The court found that the operative fact was that
6 / 13
     Case 2:18-cv-00446 Document 47 Filed on 10/30/19 in TXSD Page 7 of 13



these events happened while the United States Customs Service detained his vehicle for

inspection. The court held that the exception of § 2680(c) was broad enough to include

immunity for the plaintiff’s personal injuries. 242 F.3d at 605.

         This Court is bound by precedent to hold that any claim arising out of Gomez’s

personal injuries and death falls within the scope of § 2680(c) because the injuries

occurred during the detention of goods by law enforcement personnel, even though the

injuries of which he complains are unrelated to the integrity of the goods.

         3. Detention as Temporary Hold, not Seizure

         Plaintiffs contend that § 2680(c) uses the term “detention,” which is a term of art

applying to a short hold as contrasted with a “seizure,” which denotes a longer period of

custody. To the contrary, the Supreme Court has clearly held that the customs-duty

exception applies to events occurring during the initial detention or search of goods, as

well as to those events occurring during continued possession. Kosak, 465 U.S. at 853-59

(rejecting claim for damage to art collection arising out of alleged negligent handling or

storage of property).

         Plaintiffs rely on Davila for their argument that “detention” was not intended to

mean long-term “seizure.” 713 F.3d 248. However, nothing in Davila distinguished a

detention from a seizure. Rather, Davila stands for the proposition that the customs-duty

exception does not apply to conduct that Border Patrol agents engage in after the property

has been removed from government custody and which is unrelated to the detention of

that property. Here, the conduct complained of took place while the property was in

government custody and the claim is related to acts or omissions involving the detention
7 / 13
     Case 2:18-cv-00446 Document 47 Filed on 10/30/19 in TXSD Page 8 of 13



of the property. Thus Davila supports the Government’s legal reasoning and the result is

readily distinguishable on the basis of its facts.

         Plaintiffs note that several cases have distinguished the term “detention” from a

“seizure.” Specifically rejecting a claim for a failure to inventory goods, the Fifth Circuit

observed, “[t]he Supreme Court has interpreted § 2680(c) to cover not only damages

occurring in the act of detention itself, but also those flowing from the detention, such as

the negligent storing of antiques or art objects.” Halverson v. United States, 972 F.2d

654, 656 (5th Cir. 1992) (per curiam). In Chapa v. United States, 339 F.3d 388 (5th Cir.

2003) (per curiam), the Fifth Circuit also held that “detention” included inventorying and

taking possession of boxes of personal items at one prison and transferring them to

another prison. The relocation of the goods did not prevent them from being considered

detained for purposes of § 2680(c).

         In discussing this issue, the Halverson opinion repeatedly references “seizures”

that are subject to the customs-duty exception. 972 F.2d at 1525. The Ninth Circuit has

been equally direct, quite recently. “Seizures” have been held as being included within

the customs-duty exception unless the property is seized solely for the purpose of

forfeiture. DaVinci Aircraft, Inc. v. United States, 926 F.3d 1117, 1124-25 (9th Cir.

2019).

         The Court is bound by precedent to hold that any claim arising out of Gomez’s

personal injuries and death falls within the scope of § 2680(c) because the injuries

occurred during the detention of goods by law enforcement personnel, even though the


8 / 13
      Case 2:18-cv-00446 Document 47 Filed on 10/30/19 in TXSD Page 9 of 13



detention might be termed a “seizure” and last longer than is required for an initial

inspection.

         4. Forfeiture Re-Waiver of Sovereign Immunity

         Anticipating that the Court would find that the customs-duty exception applies,

Plaintiffs argue that the government’s immunity is re-waived by the forfeiture

provision—an exception to the customs-duty exception.                           That provision re-waives

sovereign immunity within § 2680(c) if (1) the property was seized for the purpose of

forfeiture under federal law; (2) the interest of the claimant was not forfeited; (3) the

interest of the claimant was not remitted or mitigated; and (4) the claimant was not

convicted of a crime in which his interest was subject to forfeiture.                            28 U.S.C §

2680(c)(1)-(4).

         The Government asserts that the forfeiture waiver is inapplicable here because

courts have applied this waiver only to property seized for the sole purpose of forfeiture,

consistent with the requirement of strict construction in favor of the Government.

Several circuits have recognized that a seizure pursuant to a lawful warrant or arrest—for

criminal investigation—does not waive sovereign immunity under § 2680(c). Foster v.

United States, 522 F.3d 1071, 1075 (9th Cir. 2008).2 In Foster, the Ninth Circuit stated,

“the fact that the government may have had the possibility of a forfeiture in mind when it

seized Plaintiff's property does not detract from the application of the detention of goods

2
   The Fifth Circuit cited the Foster opinion with approval in United States v. $4,480,466.16 in Funds Seized from
Bank of Am. Account Ending in 2653, No. 18-10801, 2019 WL 3955842, at *3 (5th Cir. Aug. 22, 2019); see also,
Al-Dahir v. United States, No. CIV.A. 08-4502, 2010 WL 3922177, at *1 (E.D. La. Sept. 30, 2010). Other circuit
courts have likewise adopted the Foster conclusion. Smoke Shop, LLC v. United States, 761 F.3d 779, 784 (7th Cir.
2014) (adopting the Foster holding); Shigemura v. United States, 504 F. App'x 678, 680 (10th Cir. 2012); Bowens v.
U.S. Dep't of Justice, 415 F. App'x 340, 343 (3d Cir. 2011).
9 / 13
    Case 2:18-cv-00446 Document 47 Filed on 10/30/19 in TXSD Page 10 of 13



exception when criminal investigation was a legitimate purpose of the initial seizure.”

522 F.3d at 1075.

          The undisputed facts show that the Kenworth tractor was detained in connection

with Escobedo’s arrest and prosecution. Plaintiffs assert that the Government has told

them that the tractor was forfeited and destroyed. Even assuming that this representation

(not yet offered as admissible evidence) is true, Plaintiffs’ burden is to show that

forfeiture was the sole reason for the detention. Having provided no evidence to rule out

the detention for purposes of criminal investigation and prosecution, Plaintiffs have not

met their burden to show that the forfeiture re-waiver of sovereign immunity applies.

          While the Fifth Circuit has not directly addressed this issue, the Court agrees with

the Government that limited re-waiver of sovereign immunity does not apply here. This

is supported by the Fifth Circuit’s favorable citation of Foster, our sister court’s

application of the “sole purpose” requirement, and the rules of construction for statutory

waivers of sovereign immunity.

          5. Law Enforcement Waiver

          Last, Plaintiffs argue that the re-waiver of sovereign immunity applicable to the

intentional torts of law enforcement officers applies, as it is a statutory provision of equal

ordinal dignity to § 2680(c), with particular relevance to the claims made here. That

provision states that the FTCA waiver includes “any claim arising . . . out of assault,

battery, false imprisonment, false arrest, abuse of process, or malicious prosecution” with

regard to acts or omissions of investigative or law enforcement officers. 28 U.S.C.

§ 2680(h).      The Government argues that courts construe the statute in favor of its
10 / 13
    Case 2:18-cv-00446 Document 47 Filed on 10/30/19 in TXSD Page 11 of 13



sovereign immunity, applying § 2680(c) immunity rather than the § 2680(h) waiver when

both could apply.

          Indeed, the Fifth Circuit has held that “[e]ven intentional torts committed by law

enforcement officers are exempt from FTCA suits when the torts were committed during

circumstances that would warrant a detention-of-goods exception.” Davila, 713 F.3d at

256; Jeanmarie, 242 F.3d at 604; see Capozzoli, 663 F.2d at 658 (finding that “[§

2680(c)] language is broad enough to encompass any activities of an IRS agent even

remotely related to his or her official duties.”). The Fifth Circuit stated that “§ 2680(h)

applies only to tortious conduct not involving the seizure and detention of goods by

Customs.” Jeanmarie, 242 F.3d at 605.

          The Court is bound by precedent to hold that any claim arising out of Gomez’s

personal injuries and death falls within the scope of § 2680(c) and not § 2680(h) because,

where the former applies, the latter is preempted.

   D. Leave to Amend

          Plaintiff Blanca Gomez Arellano requests leave to amend her original petition.

Her request is not accompanied by any recitation of what allegations would be added or

modified to avoid the governmental immunity analysis set out above. A court need not

grant a motion for leave to amend where the movant fails to specify what amendment is

desired and how it would cure its pleading defects. United States ex rel. Willard v.

Humana Health Plan of Texas Inc., 336 F.3d 375, 387 (5th Cir. 2003). When seeking to

amend, the movant must set forth “with particularity the grounds for the amendment and


11 / 13
    Case 2:18-cv-00446 Document 47 Filed on 10/30/19 in TXSD Page 12 of 13



the relief sought.” Id. A “bare request in an opposition in a motion to dismiss” absent

any particular grounds is inadequate. Id.

          A district court also has discretion to deny a motion to amend for futility.

Stripling v. Jordan Prod. Co., LLC, 234 F.3d 868, 872-73 (5th Cir. 2000). In determining

whether an amendment would be futile, the court applies the 12(b)(6) standard for failure

to state a claim upon which relief could be granted. Id. Because the United States enjoys

sovereign immunity for actions arising from the detention of property, and because the

claims arise from injuries related to that detention of property, Plaintiffs’ amended

complaint would be futile. Thus, the Court DENIES leave to amend for futility.

                                      CONCLUSION

          For the foregoing reasons, the Government’s motions to dismiss (D.E. 7, 16, 22)

are GRANTED.           Accordingly, all claims asserted against the Government are

DISMISSED and the United States is entitled to a partial final judgment to that effect.

          Plaintiff Veronica Ramirez, Individually and on behalf of the Estate of Martin

Gomez Arrellano, Deceased, and on behalf of A.A.G., a Minor, has asserted state law

claims against the remaining Defendants. The parties do not have diverse citizenship as

required for diversity jurisdiction under 28 U.S.C. § 1332. Neither have the parties

asserted any other basis for the exercise of this Court’s original jurisdiction absent the

claims against the United States. Thus, the Court GIVES NOTICE under 28 U.S.C.

§ 1367(c)(3) of its intent to REMAND this action to the 92nd Judicial District Court of

Hidalgo County, Texas, the court from which it was removed.


12 / 13
    Case 2:18-cv-00446 Document 47 Filed on 10/30/19 in TXSD Page 13 of 13



          The parties are ORDERED to file any motions requesting relief from the proposed

partial final judgment and remand order on or before November 12, 2019.

          ORDERED this 30th day of October, 2019.

                                              ___________________________________
                                              NELVA GONZALES RAMOS
                                              UNITED STATES DISTRICT JUDGE




13 / 13
